DETAILED ACTION
In response to communication(s) filed 10/15/2020 & 11/13/2020.
Claims 24 and 25 are added.
Claims 1-20, 24 and 25 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink view of Sundman et al. (US 2018/0220367 (US 2017/0195954 A1) hereinafter “Wentink” and “Sundman” respectively.

 Regarding Claim 1, Wentink teaches A method performed by a first communications device (Wentink: paragraphs 0031, 0093 & Figs. 1 and 7, i.e. STA1) for handling of active mode operation after transmitting data (Wentink: paragraph 0095 & Fig. 7, STA sends a wakeup schedule request message) to a second communications device (Wentink: paragraph 0031, 0093 & Figs. 1 and 7, i.e. Access Point (AP)), wherein the first communications device and the second communications device are operating in a wireless communications network (Wentink: paragraph 0031 & Fig. 1, STA in communication with AP over wireless channel), and wherein the method comprises:
transmitting a first data transmission to the second communications device (Wentink: paragraph 0095 & Fig. 7, STA sends a wakeup schedule request message);
entering a sleep mode (Wentink: paragraphs 0097-0100 & Fig. 7, STA enters sleep for a specific time interval; see also paragraph 0131 & Fig. 11));
temporarily waking up from the sleep mode at one or more different points in time to an active mode for a respective active mode period (Wentink: paragraphs 0096-0101 & Fig. 7, times between an STA waking from sleep mode (or power saving mode); see also paragraphs 0045 0132 & Fig. 11, STA awakes at the scheduled time reserved for communications); and
indicating, to the second communications device, a starting point of time of the respective active mode period (Wentink: paragraph 0119, AP can retrieve TDLS parameters 524 which includes desired parameters for the wakeup schedule, such as a desired wakeup interval and a desired wake/sleep duty cycle).
Wentink fails to explicitly teach indicating, to the second communication device, a starting point of an upcoming active mode period after waking up from the sleep mode to the active mode.  However, Sundman from an analogous art similarly teaches a device (STA) determines when to access a channel in the future to transmit data over the channel specifically after waking up from a sleep mode (Sundman: paragraphs 0050, 0053, 0059 & Figs. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentink to include the indication of upcoming active mode periods after waking up from the sleep mode as taught by Sundman to further reduce energy consumption and optimize sleep cycles.

Regarding Claim 2, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches transmitting the first data transmission using a Medium Access Control, MAC, layer (Sundman: paragraphs 0042-0044, MAC layer to indicate transmission).  Examiner recites same reasoning to combine the prior arts as presented in rejected independent claim 1 above.

Regarding Claim 3, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein the entering of the sleep mode further comprises entering the sleep mode until a predetermined period of time has lapsed (Wentink: paragraphs 0097-0100 & Fig. 7, STA enters sleep for a specific time interval; see also paragraph 0131 & Fig. 11).

Regarding Claim 4, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein a time period of the active mode period is variable between a minimum value and a maximum value (Wentink: paragraph 0048, wakeup schedule includes wake duty cycles, one or more intervals for waking, etc., thus teaching a time between a minimum and maximum value).

Regarding Claim 5, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein the time interval between two consecutive active mode periods is exponentially increased by the first communication device (Sundman: paragraph 0044, exponential backoff algorithm), and 
wherein the indicating comprises indicating, to the second communication device, the starting point of time of the respective active mode period and the starting point of the upcoming active mode period which is determined by the first communication device based on an amount of the exponential increase of the time interval between the respective active mode period and the upcoming active mode period (Sundman: paragraph 0044, implement exponential backoff algorithm based on channel sensing to determine transmission).  Examiner recites same reasoning to combine the prior arts as presented in rejected independent claim 1 above.

Regarding Claim 6, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches indicating the point of time of the active mode period when transmitting the first data transmission to the second communications device (Wentink: paragraph 0095, wakeup schedule request message may include requested wakeup schedule).

Regarding Claim 7, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches indicating the point of time of the active mode period after waking up from the sleep mode to the active mode (Sundman: paragraphs 0050, 0053, 0059 & Figs. 3-4, said device (STA) determines when to access a channel in the future to transmit data over the channel specifically after waking up from a sleep mode (Sundman: paragraphs 0050, 0053, 0059 & Figs. 3-4).  Examiner recites same reasoning to combine the prior arts as presented in rejected independent claim 1 above.

Regarding Claim 8, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches during the active mode period, transmitting a signal to the second communications device, which signal informs the second communications device about the first communications device being in the active mode (Wentink: paragraph 0100, When sleep time interval 721 is complete, STA 701 can optionally, at the scheduled time, generate and send active trigger message).

Regarding Claim 9, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein the signal transmitted to the second communications device is a Power Save, PS, Poll signal or a Scheduling Request, SR, signal (Wentink: paragraph 0095, AP 311 can generate schedule 340 based on a wakeup schedule request message received from one of the STAs).

Regarding Claim 10, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches receiving, during the active mode period, a second data transmission, which second data transmission is transmitted from the second communications device (Wentink: paragraphs 0046-0047, buffered data during the wake windows or schedule time shots reserved for communication).

Regarding Claim 11, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches receiving a configuration from the second communications device (Wentink: paragraph 0097 & Fig. 7, AP may send a wakeup schedule response including wakeup schedule for STA).

Regarding Claim 12, Wentink teaches A first communications device (Wentink: paragraphs 0031, 0093 & Figs. 1 and 7, i.e. STA1) for handling of active mode operation after transmitting data (Wentink: paragraph 0095 & Fig. 7, STA sends a wakeup schedule request message) to a second communications device (Wentink: paragraph 0031, 0093 & Figs. 1 and 7, i.e. Access Point (AP)), wherein the first communications device and the second communications device are configured to operate in a wireless communications network (Wentink: paragraph 0031 & Fig. 1, STA in communication with AP over wireless channel), and wherein the first communications device comprises:
a processor (Wentink: paragraph 0066 & Fig. 5, i.e. processor); and
a memory (Wentink: paragraph 0066 & Fig. 5, i.e. memory) including computer program code comprising instructions, such that when the processor executes the instructions (Wentink: paragraph 0066 & Fig. 5, data structures and/or 
modules of memory to enable STA to perform operations), the processor is configured to,
transmit a first data transmission to the second communications device (Wentink: paragraph 0095 & Fig. 7, STA sends a wakeup schedule request message);
enter a sleep mode (Wentink: paragraphs 0097-0100 & Fig. 7, STA enters sleep for a specific time interval; see also paragraph 0131 & Fig. 11));
temporarily wake up from the sleep mode at one or more different points in time to an active mode for a respective active mode period (Wentink: paragraphs 0096-0101 & Fig. 7, times between an STA waking from sleep mode (or power saving mode); see also paragraphs 0045 0132 & Fig. 11, STA awakes at the scheduled time reserved for communications); and to
indicate, to the second communications device, a starting point of time of the respective active mode period (Wentink: paragraph 0119, AP can retrieve TDLS parameters 524 which includes desired parameters for the wakeup schedule, such as a desired wakeup interval and a desired wake/sleep duty cycle).
Wentink fails to explicitly teach indicating, to the second communication device, a starting point of an upcoming active mode period after waking up from the sleep mode to the active mode.  However, Sundman from an analogous art similarly teaches a device (STA) determines when to access a channel in the future to transmit data over the channel specifically after waking up from a sleep mode (Sundman: paragraphs 0050, 0053, 0059 & Figs. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentink to include the indication of upcoming active mode periods after waking up from the sleep mode as taught by Sundman to further reduce energy consumption and optimize sleep cycles.

Regarding Claim 13, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches transmit the first data transmission using a Medium Access Control, MAC, layer (Sundman: paragraphs 0042-0044, MAC layer to indicate transmission).  Examiner recites same reasoning to combine the prior arts as presented in rejected independent claim 12 above.

Regarding Claim 14, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches enter the sleep mode until a predetermined period of time has lapsed (Wentink: paragraphs 0097-0100 & Fig. 7, STA enters sleep for a specific time interval; see also paragraph 0131 & Fig. 11).

Regarding Claim 15, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein a time period of the active mode period is variable between a minimum value and a maximum value (Wentink: paragraph 0048, wakeup schedule includes wake duty cycles, one or more intervals for waking, etc., thus teaching a time between a minimum and maximum value).

Regarding Claim 16, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein a time interval between two consecutive active mode periods is exponentially increased by the first communication device (Sundman: paragraph 0044, exponential backoff algorithm), and 
wherein the indicating comprises indicating, to the second communication device, the starting point of time of the respective active mode period and the starting point of the upcoming active mode period which is determined by the first communication device based on an amount of the exponential increase of the time interval between the respective active mode period and the upcoming active mode period (Sundman: paragraph 0044, implement exponential backoff algorithm based on channel sensing to determine transmission).  Examiner recites same reasoning to combine the prior arts as presented in rejected independent claim 16 above.

Regarding Claim 17, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches indicate the point of time of the active mode period when transmitting the first data transmission to the second communications device (Wentink: paragraph 0095, wakeup schedule request message may include requested wakeup schedule).

Regarding Claim 18, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches indicate the point of time of the active mode period after waking up from the sleep mode to the active mode (Sundman: paragraphs 0050, 0053, 0059 & Figs. 3-4, said device (STA) determines when to access a channel in the future to transmit data over the channel specifically after waking up from a sleep mode (Sundman: paragraphs 0050, 0053, 0059 & Figs. 3-4).  Examiner 

Regarding Claim 19, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches during the active mode period, transmit a signal to the second communications device, which signal informs the second communications device about the first communications device being in the active mode (Wentink: paragraph 0100, When sleep time interval 721 is complete, STA 701 can optionally, at the scheduled time, generate and send active trigger message).

Regarding Claim 20, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein the signal transmitted to the second communications device is a Power Save, PS, Poll signal or a Scheduling Request, SR, signal (Wentink: paragraph 0095, AP 311 can generate schedule 340 based on a wakeup schedule request message received from one of the STAs).

Regarding Claim 24, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein a time interval between two consecutive active mode periods is varied by the first communication device (Sundman: paragraph 0044, random backoff), and
	wherein the indicating comprises indicating, to the second communication device, the starting point of time of the respective active mode period and the starting point of the upcoming active mode period which is determined by the first communication device based on an amount of the variation of the time interval between the respective active mode period and the upcoming active mode period (Sundman: paragraph 0044, random backoff to have a station defer its access to the channel for an extra period, thus teaching varying time intervals between modes).

Regarding Claim 25, Wentink-Sundman teaches the respective claim(s) as presented above and further teaches wherein a time interval between two consecutive active mode periods is varied by the first communication device (Sundman: paragraph 0044, random backoff), and
	wherein the indicating comprises indicating, to the second communication device, the starting point of time of the respective active mode period and the starting point of the upcoming active mode period which is determined by the first communication device based on an amount of the variation of the time interval between the respective active mode period and the upcoming active mode period (Sundman: paragraph 0044, random backoff to have a station defer its access to the channel for an extra period, thus teaching varying time intervals between modes).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468